Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “cotton-like shape” in claims 6, 12, and 18-20 is a relative term which renders the claim indefinite. The term “cotton-like shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language should be removed or claims containing the language should be cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizama et al. (USPGPub 2012/0064132) in view of Kasuga et al. (USPGPub 2016/0121024).
Regarding claims 1-2 and 4-6, teaches coating artificial fibers [0062] comprising a calcium compound with a solution comprising inositol phosphate to bond inositol to the surface of the fibers followed by immersing the fibers in a solution of silver ions in order to further coat the fibers with silver ions to provide an antimicrobial property to the fibers (abstract) wherein the implant is intended for contact with bone in the human body [0232][0249][0092].  Aizama fails to teach wherein the fibers are necessarily biodegradable or wherein the fibers have the dimensions and composition of those claimed.  However, Kasuga teaches a particular fiber for producing a bone implant may include a cotton like fiber comprising greater than 40% (abstract) beta tricalcium phosphate particles [0072]  having the claimed size [0022] and 30% of more of a PLLA resin and wherein the fiber may have a diameter in the range claimed.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the fibers of Kasuga in the medical device treatment method of Aizama as a use of a known antibacterial coating method applied to a known bone related implant product ready for improvement and wherein the results would be predictable based on the disclosures of Aizama and Kasuga collectively. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 3, Kasuga acknowledges the use of both PLGA and PLLA while preferring the use of PLLA due to its inability to be readily decomposed which provide longer structural stability while acknowledging the ability of PLGA to promote bone growth by providing better contact with body fluid while simultaneously disintegrating faster.  When referring to the two, PLLA “may be preferably used” [0043-0045] but is not required.
  Claim(s) 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizama et al. (USPGPub 2012/0064132) in view of Kasuga et al. (USPGPub 2016/0121024).
Regarding claims 7-8, 10-13, 15, 17-18 and 20  teaches coating artificial fibers [0062] comprising a calcium compound with a solution comprising inositol phosphate to bond inositol to the surface of the fibers followed by immersing the fibers in a solution of silver ions in order to further coat the fibers with silver ions to provide an antimicrobial property to the fibers (abstract) wherein the implant is intended for contact with bone in the human body [0232][0249][0092].  Aizama fails to teach wherein the fibers are necessarily biodegradable or wherein the fibers have the dimensions and composition of those claimed.  However, Kasuga teaches a particular fiber for producing a bone implant may include a cotton like fiber comprising greater than 40% (abstract) beta tricalcium phosphate particles [0072]  having the claimed size [0022] and 30% of more of a PLLA resin and wherein the fiber may have a diameter in the range claimed.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the fibers of Kasuga in the medical device treatment method of Aizama as a use of a known antibacterial coating method applied to a known bone related implant product ready for improvement and wherein the results would be predictable based on the disclosures of Aizama and Kasuga collectively. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 9, 14, 16 and 19, Kasuga acknowledges the use of both PLGA and PLLA while preferring the use of PLLA due to its inability to be readily decomposed which provide longer structural stability while acknowledging the ability of PLGA to promote bone growth by providing better contact with body fluid while simultaneously disintegrating faster.  When referring to the two, PLLA “may be preferably used” [0043-0045] but is not required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717